DETAILED ACTION

In response to Amendments/Arguments filed 5/31/2022.  Claims 1-2, 4-5, 7-11, 13-18, and 20-26 are pending.  Claims 1-2, 4-5, 7-9, 13-, 15-16, 21-23, and 25-26 were amended.

Double Patenting
Claims 1-2, 4-5, 7-9, 13-18, and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11242456 in view of Oowashi et al. (US 20160129673) and Dow Corning Silane Guide (Hereafter “Dow Silane Guide”). Both sets of claims are directed to an interlayer comprising at least one layer formed from a polyesteramide having the claimed composition and used in a glass laminate.  However, the ‘456 patent is silent to the further layers as claimed and a silane additive.    Oowashi discloses an interlayer film formed from at least three layers with each layer formed from thermoplastic materials such polyesters, polyvinyl acetals, and the like, wherein the composition in each layer can be the same or different (para. 0016-0044).  Providing outer layers on either side of a central layer provides migration of moisture to the central layer (para. 0038).  As such, it would have been obvious to one of ordinary skill in the art to have the inner layer be different in composition or same, in order to provide prevention of migration of moisture.  The Dow Silane Guide discloses silanes are added to resin compositions to improve bonding between a filler and resin and/or resin to inorganic surfaces (pp. 8-10).  As such, it would have been obvious to one of ordinary skill in the art to add a silane additive to the resin compositions as shown above,  in order to improve bonding between the resins and the filler and/or inorganic surface such as glass.

Claims 1-2, 4-5, 7-9, 13-18, and 20-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/646154 in view of Oowashi et al. (US 20160129673) and Dow Corning Silane Guide (Hereafter “Dow Silane Guide”). Both sets of claims are directed to an interlayer comprising at least one layer formed from a polyesteramide having the claimed composition and used in a glass laminate.  However, the ‘154 application is silent to the further layers as claimed and a silane additive.    Oowashi discloses an interlayer film formed from at least three layers with each layer formed from thermoplastic materials such polyesters, polyvinyl acetals, and the like, wherein the composition in each layer can be the same or different (para. 0016-0044).  Providing outer layers on either side of a central layer provides migration of moisture to the central layer (para. 0038).  As such, it would have been obvious to one of ordinary skill in the art to have the inner layer be different in composition or same, in order to provide prevention of migration of moisture.  The Dow Silane Guide discloses silanes are added to resin compositions to improve bonding between a filler and resin and/or resin to inorganic surfaces (pp. 8-10).  As such, it would have been obvious to one of ordinary skill in the art to add a silane additive to the resin compositions as shown above,  in order to improve bonding between the resins and the filler and/or inorganic surface such as glass. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see p. 10, filed 5/31/2022, with respect to the objection of the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous objections.

Applicant’s arguments, see p. 10, filed 5/31/2022, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous rejection

Applicant’s arguments, see pp. 11-16, filed 5/31/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the assertions as overcoming the previous rejections.

Applicant's arguments filed 5/31/2022 regarding the double patenting rejections have been fully considered but they are not persuasive. The claims still overlap in scope with the patented claims and provisional rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783